DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation: " The medium of claim 1 wherein the weight is modified…".  There is insufficient antecedent basis for this limitation in the claim. It appears that “weight value” was first used in claim 2, therefore the claim should depend on claim 2 instead.
Claim 11 recites the limitation: " The medium of claim 1 further comprising providing, via the user interface…".  There is insufficient antecedent basis for this limitation in the claim. It appears that “user interface” was first used in claim 8, therefore the claim should depend on claim 8 instead.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US Pub 2020/0251100).
Regarding claim 1, Tan discloses a non-transitory computer-readable medium comprising instructions for a computer program, the instructions operable to: receive a plurality of terms in a natural language of a user, wherein the plurality of terms relates to at least one domain of an enterprise of domains (para 0002-0004 – “include obtaining input text and providing the input text to a plurality of MTL models corresponding to a plurality of domains”); store, in a memory, the plurality of terms as text (para 0025-0026); for a term of the plurality of terms, determine one or more domain levels with which the term is associated, wherein each of the domain levels are associated with a pre-determined specificity (para 0058-0060); from the domain levels, identify a most specific domain level having a highest degree of specificity (para 0024, para 0058-0060); associate the term with a domain-specific term corresponding with the term at the most specific domain level (para 0024, 0039, 0046, para 0058-0060); and store, in 
	Regarding claim 2, Tan discloses wherein the instructions are further operable to: assign a weight value for each of the one or more domain levels in which the term is associated, wherein the weight value is based on the specificity associated with each of the one or more domain levels (para 0024, 0036-0039).
	Regarding claim 3, Tan discloses wherein the weight value is directly proportional to a degree of specificity associated with the one or more domain levels (para 0024, 0036-0039, 0046).
Regarding claim 4, Tan discloses wherein the at least one domain is specific to at least one of a function domain, a business domain, an organization domain, or a product domain (para 0020, 0060).
Regarding claim 5, Tan discloses wherein the product domain is associated with a higher degree of specificity than the organization domain, the organization domain is associated with a higher degree of specificity than the business domain, and the business domain is associated with a higher degree of specificity than the function domain (para 0024, 0036-0039, 0046).
	Regarding claim 6, Tan discloses wherein the function domain comprises at least one of a sales function or a marking function (para 0060 - finance).
	Regarding claim 7, Tan discloses wherein the business domain comprises at least one of a healthcare domain, an insurance domain, a telecommunications domain, a real estate domain, or a construction domain (para 0060).

Regarding claim 9, Tan discloses wherein the graphical user interface receives the plurality of terms in a spoken natural language of the user and the plurality of terms in the spoken natural language of the user is converted to the text (see para 0068 – pda/cellular telephone and para 0031 – “the audio speech input 104 may be recorded (e.g., using a microphone), digitized (e.g., using an analog-to-digital converter), and converted to the input text 106 (e.g., using a speech recognition technique)”).
Regarding claim 11, Tan discloses further comprising providing, via the user interface, the domain specific term for each of the plurality of terms in the natural language of the user (para 0031, 0068, 0076).
Regarding claim 12, Tan discloses wherein the one or more domain levels in which the term is associated is determined for each term of the plurality of terms (para 0062; para 0024, 0036-0039, 0046).
Regarding claim 13, Tan discloses wherein the domain-specific term is provided to the user (para 0042-0043).
Regarding claim 15, see rejection of claim 1.
Regarding claim 16, see rejection of claim 2.
Regarding claim 17, see rejection of claim 3.
Regarding claim 18, see rejection of claim 4.
Regarding claim 19, see rejection of claim 5.
Regarding claim 20, see rejection of claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub 2020/0251100) in view of Rappaport et al. (US Pub 2008/0091633).
Regarding claim 10, Tan discloses assign a weight value for each of the one or more domain levels in which the term is associated (para 0024, 0036-0039).
Tan does not disclose wherein the weight is modified using supervised machine learning algorithms or unsupervised machine learning algorithms.
Rappaport discloses wherein the weight is modified using supervised machine learning algorithms or unsupervised machine learning algorithms (para 0069).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tan with the teachings of Rappaport in order to use learning algorithms to classify data and predict outcomes accurately.
Regarding claim 14, Tan discloses assign a weight value for each of the one or more domain levels in which the term is associated (para 0024, 0036-0039).
Tan does not disclose wherein the term is determined to be associated with the one or more levels of a domain layer based on an identification of the user, the identification of the user being at least one of a name of the user, an email address of the user, or a telephone number of the user.
Rappaport discloses wherein the term is determined to be associated with the one or more levels of a domain layer based on an identification of the user, the identification of the user being at least one of a name of the user, an email address of the user, or a telephone number of the user (para 0069).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tan with the teachings of Rappaport in order to classify data sources as more important than other data source (Rappaport, para 0069).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.